Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 17, 2020

                                      No. 04-20-00351-CV

                    IN THE INTEREST OF T.E.C., ET AL CHILDREN,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-01552
                        Honorable Angelica Jimenez, Judge Presiding


                                         ORDER
        This is an accelerated appeal by both parents from an order in a suit for termination of the
parent-child relationship that must be disposed of by this court within 180 days of the date the
notice of appeal was filed in the trial court. See TEX. R. JUD. ADMIN. 6.2. In this case, appellants
filed their notices of appeal on July 13, 2020 and July 30, 2020. Appellants have filed their
briefs.
        The State’s brief was originally due on November 16, 2020. On November 17, 2020, the
State filed a motion for a twenty-day extension of time stating it did not receive a copy of one of
the appellant’s brief until November 17, 2020.

       The motion is GRANTED and the State’s brief is due no later than December 6, 2020.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court